Citation Nr: 1047695	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  08-35 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an eye disorder.

2.  Entitlement to an initial compensable rating for a bilateral 
hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from January 1951 to April 
1971.  

This case was previously before the Board of Veterans' Appeals 
(Board) in June 2010, at which time, it was remanded for further 
development.  Following the requested development, the VA Appeals 
Management Center (AMC) in Washington, D.C. confirmed and 
continued the denial of entitlement to service connection for an 
eye disorder and an initial compensable rating for a bilateral 
hearing loss disability.  Thereafter, the case was returned to 
the Board for further appellate action.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's bilateral refractive error had its onset in 
service, without evidence of any other chronic, identifiable eye 
pathology.  

2.  Other than refractive error, the Veteran's current eye 
disorder has been diagnosed primarily as cataracts.  

3.  The preponderance of the competent evidence of record is 
against a finding that the Veteran's cataracts are in any way 
related to service.

4.  Since service connection became effective January 18, 2008, 
the Veteran has had Level I hearing impairment, bilaterally.
CONCLUSIONS OF LAW

1.  The claimed eye disorder is not the result of disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.303 (2010).

2.  The criteria have not been met for an initial compensable 
rating for a bilateral hearing loss disability.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.85, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the 
Board must determine whether VA has met its statutory duty to 
assist him in the development of the issues of entitlement to 
service connection for an eye disorder and entitlement to an 
increased rating for a bilateral hearing loss disability.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing 
the record, the Board finds that VA has met that duty.

In January 2008, VA received the Veteran's claims, and there is 
no issue as to providing an appropriate application form or 
completeness of the application.  Following the receipt of that 
application, VA notified the Veteran of the information and 
evidence necessary to substantiate and complete his claims, 
including the evidence to be provided by him and notice of the 
evidence VA would attempt to obtain.  VA informed him of the 
criteria for service connection and set forth, generally, the 
criteria for rating service-connected disabilities and for 
assigning effective dates, should service connection be granted.  
VA also informed the Veteran that in order to establish an 
increased rating for his service-connected disability, the 
evidence had to show that such disability had worsened and the 
manner in which such worsening had affected his employment and 
daily life.  38 U.S.C.A. § 5103(a).  
Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his claim.  That duty requires VA to 
make reasonable efforts to obtain relevant records (including 
private records) that the Veteran adequately identifies to VA and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, 
the duty to assist is not a one-way street.  Olsen v. Principi, 3 
Vet. App. 480 (1992).  It is the Veteran's responsibility to 
present and support his claim.  38 U.S.C.A. § 5103.  

In this case, VA obtained or ensured the presence of the 
Veteran's service treatment records; records reflecting his 
treatment by VA from February 2000 through June 2010; and a March 
2010 report from D. A. G., O.D.  

In March 2008 and August 2010, VA examined the Veteran to 
determine the nature and etiology of any eye disorder found to be 
present, as well as the extent of impairment due to his service-
connected hearing loss disability.  The VA examination reports 
show that the examiners reviewed the Veteran's medical history, 
interviewed and examined the Veteran, documented his current 
medical conditions, reviewed pertinent medical research, and 
rendered appropriate diagnoses and opinions consistent with the 
remainder of the evidence of record.  Therefore, the Board 
concludes that the VA examinations are adequate for evaluation 
purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate).

Finally, in March 2010, the Veteran had a hearing at the RO 
before the undersigned.  A transcript of that hearing has been 
associated with the claims folder.  

In sum, the Veteran has been afforded a meaningful opportunity to 
participate in the development of his appeal.  He has not 
identified any outstanding evidence which could support either of 
his claims; and there is no evidence of any VA error in notifying 
or assisting the Veteran that could result in prejudice to him or 
that could


 otherwise affect the essential fairness of the adjudication.  
Accordingly, the Board will proceed to the merits of the appeal.

The Eye Disorder

The Facts

During his January 1951 service entrance examination, the Veteran 
responded in the negative, when asked if he then had, or had ever 
had, severe, eye, ear, nose, or throat trouble or if he had ever 
worn glasses or an artificial eye.  A general eye examination and 
an ophthalmic examination were normal, as were the Veteran's 
pupils and ocular motility.  His visual acuity for distance was 
20/20, bilaterally.

In March 1952, the Veteran was treated for a conjunctival 
abnormality.  A penicillin ointment and boric acid were 
prescribed.  

During his December 1954 reenlistment examination, the Veteran 
responded in the affirmative, when asked if he then had, or had 
ever had, eye trouble or if he had ever worn glasses.  The 
examiner noted that the Veteran's eye trouble referred to a need 
for reading glasses.  A general eye examination and an ophthalmic 
examination were normal, as were the Veteran's pupils and ocular 
motility.  His visual acuity for distance was 20/20 in the right 
eye and 20/25 in the left eye, correctable to 20/20.  The 
Veteran's near vision was 20/20, bilaterally.

On several occasions during service, the Veteran was given a 
prescription for eyeglasses.

During a July 1965 examination, it was noted that the Veteran had 
worn glasses since 1954.  A general eye examination and an 
ophthalmic examination were normal, as were the Veteran's pupils 
and ocular motility.  His visual acuity for distance was 20/200 
correctable to 20/20, bilaterally.  The Veteran's near vision was 
20/20 in the right eye and 20/25 in the left eye.

During his December 1970 retirement evaluation, a general eye 
examination and an ophthalmic examination were normal, as were 
the Veteran's pupils and ocular motility.  His visual acuity for 
distance was 20/400 correctable to 20/20, bilaterally.  The 
Veteran's near vision was 20/25, correctable to 20/20, 
bilaterally.

Outpatient records, dated from February 2000 to June 2010, show 
that the Veteran continued to receive VA treatment for refractive 
error, as well as several additional eye disabilities.  In August 
and September 2000, the Veteran was treated for uveitis, and in 
November 2008, he was treated for immature cataracts, a sebaceous 
cyst on his left lower lid, and dry eyes.  

In March 2010, D. A. G., O.D.,  reported that she had seen the 
Veteran in August 2009 for a chief complaint of blurry vision.  
It was noted that in 1954, he had sustained ultraviolet radiation 
burns to both eyes.  On examination, the Veteran's visual acuity 
was 20/80 in his right eye and 02/150 in his left eye, each 
correctable to 20/25.  An anterior segment examination showed 
mild nuclear and cortical cataracts in both eyes.  The remainder 
of the examination was reportedly unremarkable.  Dr. G. believed 
that the Veteran had possibly suffered some permanent visual 
disability from his ultraviolet radiation exposure in the 
military.  She noted that since that time, the Veteran had 
consistently shown a mild visual deficiency, such that permanent 
corneal or retinal damage from ultraviolet radiation burns was 
certainly possible.

During his August 2010 VA examination, the examiner reviewed the 
Veteran's file and noted that his service treatment records 
showed no ocular health abnormalities, only progressive myopia.  
The examiner also noted that the Veteran's computerized patient 
record system, dated since 2000, as well as the report from Dr. 
G., were negative for any indications of solar retinopathy in 
either eye.  With respect to his occupational history after 
service, the Veteran had reportedly been a computer systems 
operator and had retired in the late 1980's due to age or 
duration of work.  

On examination, the Veteran's visual acuity was 20/70, 
bilaterally, correctable to 20/20 on the right and 20/25 on the 
left.  Slit lamp findings were abnormal, with evidence of nuclear 
sclerosis, bilaterally.  Ocular coherence tomography was negative 
for any abnormalities.  Following the examination, the diagnoses 
were refractive error, correctable; cataracts, both eyes; macular 
drusen; and normal ocular health appearance.  The examiner opined 
that the Veteran's decreased visual acuity was not due to a 
retinal disorder caused by or the result of over exposure to 
ultra violet radiation in service.  In so concluding, the 
examiner acknowledged that the Veteran's contentions were 
consistent with over exposure to ultra-violet radiation.  
However, he found no evidence of solar/photic retinopathy in the 
Veteran's history.  Specifically, he noted Dr. G.'s opinion but 
found no retinal abnormalities in her report.  He noted that the 
medical literature showed that many times, solar retinopathy 
resolved leaving no trace of retinal findings, and that the 
patient's visual acuity returned to normal.  In this regard, the 
examiner noted that the Veteran's visual acuity was within normal 
limits, bilaterally.  

The Applicable Law and Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show (1) 
the existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992).  

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  When the disease identity 
is established, there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition 
noted during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  Id. 

Nevertheless, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2008).  

Refractive error of the eye is not a disease or injury within the 
meaning of the law and regulations governing the award of VA 
compensation benefits.  38 C.F.R. § 3.303(c).  However, service 
connection may be granted, in limited circumstances, for 
disability due to aggravation by a superimposed disease or 
injury.  See Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Vet. Aff. Op. 
Gen. Couns. Prec. 82-90 (Congenital/Developmental Conditions 
Under 38 C.F.R. § 3.303(c), 55 Fed. Reg. 45,711 (Oct. 30, 1990).  

A preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where there 
is an increase in disability during such service, unless there is 
a finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2002).  Temporary or intermittent flare-ups of 
a preexisting injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991). 

Analysis

During his hearing before the undersigned, the Veteran testified 
that he had an eye disorder, as a result of extreme sun exposure, 
while stationed at Bergstrom Air Force Base from April to 
December 1954.  He maintained that since that time, his vision 
had deteriorated and that service connection was, therefore, 
warranted.  However, after carefully considering the claim in 
light of the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against that 
claim.  Accordingly, the appeal will be denied.  


The Board acknowledges that the Veteran is competent to give 
testimony about what he experienced in service.  For example, he 
is competent to report his that he had extensive sun exposure 
while stationed in Texas 1954.  See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  As a layman, however, he is not qualified to 
render opinions which require medical expertise, such as the 
diagnosis of any residual disability from that sun exposure.  
38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Therefore, his opinion, without more, cannot 
provide the necessary nexus for service connection.  38 C.F.R. 
§ 3.159(a).  

Competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value of 
the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal inconsistency, 
facial plausibility, self interest, consistency with other 
evidence of record, malingering, desire for monetary gain, and 
demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board may weigh the absence if contemporaneous 
medical evidence against the lay evidence in determining 
credibility, but the Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and 
decide where to give credit and where to withhold the same and, 
in so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is 
mindful that it cannot make its own independent medical 
determination, and that there must be plausible reasons for 
favoring one medical opinion over another.  Evans v. West, 12 
Vet. App. 22, 31 (1998).  The probative value of a medical 
opinion is generally based on the scope of the examination or 
review, as well as the relative merits of the expert's 
qualifications and analytical findings, and the probative weight 
of a medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 
140 (1993).  In this regard, contemporaneous evidence has greater 
probative weight than a history reported by the veteran.  Curry 
v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence 
that is speculative, general or inconclusive in nature cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

In this case, the Veteran's service treatment records show that 
at the time he entered active service, his eyes and visual acuity 
were normal.  Although he developed refractive error in service 
and began wearing eyeglasses, it must be emphasized that, absent 
a superimposed injury or disease, refractive error is not 
considered a disability for which service connection may be 
established.  

Nevertheless, the Veteran contends that his eye problems were 
aggravated by extreme sun exposure while stationed in Texas in 
late 1954.  While such contentions are not inherently incredible, 
the preponderance of the competent evidence of record is against 
his claim.  Indeed, the contemporaneous service records are 
negative for any complaints or clinical findings of such an 
injury.  In this regard, it should be noted that contemporaneous 
evidence has greater probative value than history as reported by 
the Veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  
Moreover, the post-service medical records do not show a 
continuity of symptomatology of chronic, identifiable eye 
pathology necessary for a grant of service connection.  

Despite the Veteran's complaints, the post-service treatment 
records, including those from Dr. G. are negative for any 
objective findings of damage associated with sun exposure.  
Indeed, during the period from the time of his retirement from 
service, until 2000, there are no records of any kind reflecting 
continuing symptomatology associated with visual impairment due 
to such exposure.  Therefore, even if the Veteran's contentions 
are consistent with extensive sun exposure, the preponderance of 
the evidence is against his claim that it caused or aggravated 
his bilateral refractive error.  

Finally, the Board notes that in addition to refractive error, 
the Veteran does have current eye abnormalities, including 
cataracts.  However, those abnormalities were first manifested 
many years after service, and there is no competent evidence that 
they are in any way related to service.  

In light of the foregoing evidence, the Veteran does not meet the 
criteria for service connection on a direct basis or by 
aggravation.  Accordingly, service connection for an eye disorder 
is not warranted, and the appeal is denied. 

In arriving at this decision, the Board has also considered the 
doctrine of reasonable doubt.  However, that doctrine is only 
invoked where there is an approximate balance of evidence which 
neither proves nor disproves the claim.  In this case, the 
preponderance of the evidence is against the Veteran's claim of 
entitlement to service connection for an eye disorder. Therefore, 
the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. 
§ 5107(b) ; 38 C.F.R. § 3.102. 

The Hearing Loss Disability

The Facts

VA outpatient records show that since May 2000, the Veteran has 
complained of  impaired hearing.  In September 2007, it was noted 
that he had a mild to moderately-severe hearing loss, and in 
January 2008, VA issued him hearing aids.

During a March 2008 VA examination, audiometric testing revealed 
the following puretone thresholds at the indicated hertz levels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
Not 
Applicabl
e (NA)
40
40
55
60
LEFT
NA
45
45
50
60

Speech audiometry revealed speech recognition ability of 100 
percent in each ear.

The examiner concluded that the Veteran had a mild to severe 
sensorineural hearing loss in his right ear and a mild to 
moderately severe hearing loss in his left ear.  

In August 2010, the Veteran was reexamined by VA.  The claims 
file was not reviewed.  Audiometric testing revealed the 
following puretone thresholds at the indicated hertz levels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
Not 
Applicabl
e (NA)
45
50
55
60
LEFT
NA
40
45
55
60

Speech audiometry revealed speech recognition ability of 96 
percent in each ear.

The examiner concluded that the Veteran had a mild to moderately 
severe hearing loss, bilaterally.  The examiner noted that it 
would have a significant effect on his occupation but no affect 
on the performance of his daily activities.  

In a September 2010, the VA examiner reported that there had been 
no need to review the claims file as the Veteran was already 
service-connected for a hearing loss disability and that the 
examination was requested, essentially, to measure the Veteran's 
current level of hearing loss disability.  

The Applicable Law and Regulations

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria set 
forth in the Diagnostic Codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2010).  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1. 

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  For VA purposes, the 
severity of hearing impairment is determined by comparing the 
average of the audiometric test results in the conversational 
voice range (1000, 2000, 3000, and 4000 hertz) and the results of 
speech reception testing with the criteria set forth in 38 C.F.R. 
§§ 4.85 and 4.86.  Those codes establish eleven levels of 
auditory acuity, from Level I for lesser degrees of hearing 
impairment through Level XI for greater degrees of hearing 
impairment.  A level of auditory acuity is determined for each 
ear, and then those levels are combined to give an overall level 
of hearing impairment. 38 C.F.R. § 4.85. 

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  Where service connection is granted 
and an initial rating award is at issue (as in this case with 
respect to the Veteran's hearing loss disability) separate 
ratings can be assigned for separate periods from the time 
service connection became effective.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  That is, a veteran may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the was granted until a 
final decision is made.  Cf. Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Therefore, the following analysis is undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods. 

Analysis

During his hearing before the undersigned, the Veteran testified 
that the rating for his hearing loss disability did not 
adequately reflect the level of impairment caused by that 
disorder.  In this regard, the Veteran's representative 
subsequently noted that the most recent VA examiner had found 
that the Veteran's hearing loss disability would have a 
significant effect on this employment.  Therefore, the Veteran 
and his representative maintained that an increased rating was 
warranted.

After carefully considering the claim in light of the record and 
the applicable law, however, the Board is of the opinion that the 
preponderance of the evidence is against the Veteran's claim.  
Accordingly, the appeal will be denied.  

A review of the record discloses that in his right ear, the 
Veteran has no worse than a puretone threshold of 49 decibels 
(after rounding) and no worse than a speech recognition score of 
96 percent.  In the left ear, he has no worse than a puretone 
threshold of 50 decibels and no worse than a speech recognition 
score of 96 percent.  Such results translate to a numeric 
designation of Level I hearing impairment in each ear.  38 C.F.R. 
§ 4.85, Table VI.  That level of hearing impairment contemplated 
by the noncompensable rating currently in effect.  38 C.F.R. 
§ 4.85, Table VII.  Thus, the current rating is confirmed and 
continued, and the appeal is denied.  

In arriving at the foregoing decisions, the Board has also 
considered the possibility of referring this case to the Director 
of the VA Compensation and Pension Service for possible approval 
of an extraschedular rating for the veteran's service-connected 
bilateral hearing loss disability.  Ordinarily, the VA Schedule 
will apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (2010), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

There is a three-step inquiry for determining whether a claimant 
is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
is found to be inadequate, the Board must determine whether the 
Veteran's disability picture exhibits other related factors, such 
as those provided by the regulation as "governing norms." Third, 
if the rating schedule is inadequate to evaluate a claimant's 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the VA Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extraschedular rating.

In this case, neither the Veteran nor his representative have 
expressly raised the matter of entitlement to an extraschedular 
rating.  The Veteran's contentions have been limited to those 
discussed above, i.e., that his disability is more severe than is 
reflected by the currently assigned rating.  See Brannon v. West, 
12 Vet. App. 32 (1998) (while the Board must interpret a 
claimant's submissions broadly, the Board is not required to 
conjure up issues that were not raised by the claimant).  
Moreover, the Veteran and his representative have not identified, 
and the Board has not found, any factors which may be considered 
to be exceptional or unusual with respect to the service-
connected hearing loss disability.  In this regard, the record 
does not show that the Veteran has required frequent 
hospitalizations for that disorder.  Although the most recent VA 
examiner reported that it is productive of significant 
occupational impairment, the Veteran is retired due to length of 
service from his most recent employment as a computer programmer.  
Moreover, there is no unusual clinical picture presented, nor is 
there any other factor which takes the disability outside the 
usual rating criteria.  In short, the evidence does not support 
the proposition that the Veteran's bilateral hearing loss 
disability presents such an exceptional or unusual disability 
picture as to render impractical the application of the regular 
schedular standards.  Accordingly, further action is not 
warranted under 38 C.F.R. § 3.321 (b)(1).




ORDER

Entitlement to service connection for an eye disorder is denied.

Entitlement to an initial compensable rating for a bilateral 
hearing loss disability is denied.



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


